VICKERY, P. J.
Epitomized Opinion
The City of Cleveland leased to The Highland Park Golf Club Co. a club house and the ground upon which it was located and the necessary approaches thereto in one of the city’s parks. The offer to lease was upon specifications which provided that the public was to have the use of the restaurant anc the porch of the club house. The chairs placed b> the club on the porch bore the notice, “For use oi club members only.” There being no place for the public to sit down, the mayor built some henajes on the outer edge of the porch and on the gr^H| around the club house, for public use. This suit^raB brought by the club to restrain the city from these acts. The Common Pleas granted the prayer o: the petition and enjoined the city from putting seat: upon the porch and within a space of fifty feet aroum the club-house. The city appealed to this court Held:
Evidence of the specifications were admissible be cause the provisions therein were an inducement ti the city to grant the lease. The right to use tin dining-room carried with it the right to use and si down upon the porch. The injunction from buildin; benches within fifty feet around the club-house wa admittedly erroneous. Petition dismissed and in junction dissolved.
SULLIVAN, J., concurs.